DISMISSED; Opinion Filed January 3, 2020




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01003-CV

                             THOMAS CLYDE DAVIS, Appellant
                                         V.
                             TERIE LERLENE DAVIS, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-19393

                             MEMORANDUM OPINION
                   Before Justices Osborne, Partida-Kipness, and Pedersen III
                               Opinion by Justice Partida-Kipness


       Before the Court is appellant’s December 9, 2019 “Motion to Withdraw Appeal.”

Appellant no longer wishes to pursue this appeal because appellee declared bankruptcy during the

course of this proceeding.

       We GRANT appellant’s motion and DISMISS the appeal. See TEX. R. APP. P. 42.1.



                                                     /Robbie Partida-Kipness/
                                                     ROBBIE PARTIDA-KIPNESS
                                                     JUSTICE

181003F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 THOMAS CLYDE DAVIS, Appellant                      On Appeal from the 301st Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-01003-CV         V.                      Trial Court Cause No. DF-16-19393.
                                                    Opinion delivered by Justice Partida-
 TERIE LERLENE DAVIS, Appellee                      Kipness. Justices Osborne and Pedersen, III
                                                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee TERIE LERLENE DAVIS recover her costs of this appeal
from appellant THOMAS CLYDE DAVIS.


Judgment entered this 3rd day of January, 2020.




                                              –2–